         Case 1:19-cv-10205-MKV Document 36 Filed 01/15/21 Page 1 of 2



                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                            DOC #:
 BRADLEY SHOVE,
                                                            DATE FILED: 1/15/2021
                            Plaintiff,
                                                                1:19-cv-10205-MKV
                    -against-

 INTELLIGRATED SYSTEMS, INC., and                                      ORDER
 HONEYWELL INTERNATIONAL, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the parties’ letters regarding their discovery dispute [ECF #33

(“Def. Letter”), 34 (“Pl. Letter”)]. Having carefully reviewed the parties’ arguments, the Court

finds that a Local Rule 37.2 Conference is not necessary.

       This is an employment discrimination case. Plaintiff alleges that he was fired after he

reported another employee’s use of racial slurs and sexist language in the workplace.

Defendants wish to subpoena Plaintiff’s subsequent employers for: (i) Plaintiff’s application

materials for employment; (ii) the terms of Plaintiff’s employment, including pay rate, benefits

and compensation; (iii) Plaintiff’s job performance; (iv) reasons for Plaintiff’s termination; and

(v) any complaints, grievances, or claims lodged by or about Plaintiff during his employment.

Def. Letter at 2. Defendants argue that they are entitled to subpoena these records because are

entitled to these records because “it is black letter law that victims of employment discrimination

are required to mitigate their damages. See Greenwav v. Buffalo Hilton Hotel, 143 F.3d 47, 53

(2d Cir. 1998).” Def. Letter at 2.

       Plaintiff objects to the use of subpoenas because of the potential negative impact on his

prospects for employment. Conrod v. Bank of New York, 1998 WL 430546, *2 (S.D.N.Y. July

30, 1998; Warnke v. CVS Corp., 265 F.R.D. 64, 70 (E.D.N.Y. 2010). He explains that, because
          Case 1:19-cv-10205-MKV Document 36 Filed 01/15/21 Page 2 of 2




of the nature of his work as “an itinerant electrician/installer in large-scale projects,” his past

employers are also potential future employers. Pl. Letter at 1. Plaintiff represents that he already

“provided defendants with plaintiff’s post-termination income records and information about

fringe benefits.” Id. at 2. Plaintiff also argues that if discovery is extended to permit Defendants

to subpoena the records they seek, then Plaintiff should be permitted to depose two additional

witnesses. Id.

        Defendants’ request to subpoena Plaintiff’s subsequent employers is DENIED based on

Plaintiff’s representation that he has already provided Defendants with records of his post-

termination income. If Defendants wish to dispute that representation, they may file a letter, by

January 20, 2021, reapplying for a discovery conference before the Court. Plaintiff’s request to

depose additional witnesses is DENIED.

        IT IS HEREBY ORDERED that the parties shall appear for a Post-Discovery Conference

on January 29, 2021 at 12:00 PM. The conference shall be held by telephone. To join, call 888-

278-0296 at the scheduled time. When prompted, enter Access Code 5195844.

        IT IS FURTHER ORDERED that, by January 22, 2021, the parties shall file a joint status

letter and pre-motion submissions for any post-discovery dispositive motions.

        The Clerk of Court is respectfully directed to terminate the letter motion pending at

docket entry 33.

SO ORDERED.
                                                        _________________________________
Date: January 15, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
